Citation Nr: 1717760	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  13-07 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of an inguinal hernia repair and/or as secondary to a left leg disorder.

2.  Entitlement to service connection for a left leg disorder (claimed as left leg numbness, paralysis, and radiculopathy), to include as secondary to service-connected residuals of an inguinal hernia repair and/or as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter
ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


	INTRODUCTION	

The Veteran had a period of unverified service from June 1949 to March 1951 and verified active duty service from March 1951 to September 1951.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board remanded the case for further development in July 2013 and February 2015.  The case has since been returned to the Board for appellate review.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016 at the RO.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

At his July 2016 hearing, the Veteran testified that he has received additional treatment at private medical facilities for his low back and left leg disorders.  Therefore, the AOJ should attempt to obtain such records.

The Board also notes that the Veteran and his representative clarified at that 2016 hearing that the Veteran was seeking service connection for the claimed disorders on both a direct and secondary basis.  The Veteran further stated that he was also seeking service connection for his left leg disorder as secondary to his low back disorder.  As such, the AOJ should develop his claims on both a direct and secondary basis, to include providing him proper notice and obtaining VA medical opinions to address these theories of entitlement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his low back and/or left leg disorders, to include Dr. K. at Baptist Memorial Hospital, the NEA Pain Clinic located in Jonesboro, Arkansas, Dr. W.L. at the Normandy Osteopathic Hospital, and the Washington University Medical School. See July 2016 hearing transcript.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should send the Veteran a notice letter in connection with his claims for service connection for a left leg disorder and a lumbar spine disorder. The letter should (1) inform him of the information and evidence that is necessary to substantiate the claims; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  The letter should also explain how disability ratings and effective dates are determined.

Specifically, the letter should notify the Veteran of the evidence necessary to substantiate the claims on both a direct and secondary basis.

3.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the November 2013 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's service-connected low back disorder.  An examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is causally or etiologically related to his military service, to include his hernia surgery and anesthesia or any symptomatology therein.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has a low back disorder that is caused by or permanently aggravated by his service-connected residuals of an inguinal hernia repair and/or a left leg disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the December 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the Veteran's claimed left leg disorder (claimed as numbness, paralysis, and radiculopathy).  An examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has a left leg disorder that is causally or etiologically related to his military service, to include the hernia surgery and anesthesia or any symptomatology therein.  The examiner should also opine as to whether it is at least as likely as not that the Veteran has a left leg disorder that is caused by or permanently aggravated by his service-connected residuals of an inguinal hernia repair and/or a low back disorder.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




